Opinión disidente del
Juez Asociado Sr. Belaval.
Se trata de la nulidad de un ejecutivo hipotecario por 'haberse cobrado intereses al mismo tipo pactado después del vencimiento de una obligación de préstamo, garantizada con *124hipoteca. Las cláusulas de la escritura de hipoteca, referen-tes a los intereses, dicen así:
“cuarto: — Los referidos esposos don Domingo Piovanetti y Doña Clarisa Dumont, se reconocen y confiesan deudores de Don Antonio Vivaldi y Pacheco, por la suma de dos mil cien dólares, que de éste han recibido en calidad de préstamo, antes de este acto y a su más entera satisfacción, otorgándole en su virtud, por ese importe, solemne carta de pago.
“quinto: — El pago de los dos mil cien dólares, capital de este préstamo, deberán satisfacerlos los esposos deudores, man-comunada y solidariamente al acreedor, en tres plazos, en la siguiente forma: setecientos sesenta y seis dólares, con sesenta y siete centavos, el día primero de enero del año mil novecientos veinte y seis; otros seiscientos sesenta y seis dólares, sesenta y siete centavos, en igual día y mes del año mil novecientos veintey siete; y seiscientos sesenta y seis dólares, con sesenta y seis centavos, en el mismo día y mes de mil novecientos veinte y ocho r todos cuyos pagos se efectuarán en el establecimiento de comer-cio del acreedor, situado en Mayagüez, sin falta alguna.
“sexto : — El interés que media en este contrato es el del doce-por ciento anual, que los esposos deudores se comprometen a pagar al acreedor don Antonio Vivaldi y Pacheco, por anuali-dades vencidas.
“séptimo : — Para responder al pago del ameritado préstamo,, así como de sus intereses hasta la suma de doscientos cincuenta dólares, y de las costas, gastos y honorarios de Abogado, caso> de reclamación judicial, hasta la suma de doscientos cincuenta dólares, los esposos Don Domingo Piovanetti y Doña Clarisa. Dumont constituyen hipoteca voluntaria a favor de Don Antonio Vivaldi y Pacheco, sobre la finca urbana antes descrita, con todas--sus actuales pertenencias y derechos anexos y con cuanto más-a la misma se incorpore en adelante.
“octavo: — Vencida y no pagada una anualidad de intereses, o vencido y no pagado el primer plazo de capital, se considerará, vencida la hipoteca en su totalidad y con derecho el acreedor a ejecitar su cobro por la vía ejecutiva.”
*125La cuestión a determinar es la extensión de la hipoteca a los intereses pactados. Estamos ante una cuestión de Dere-cho hipotecario estricto. La proposición con que tenemos que enfrentarnos es que los intereses pactados en una hipoteca, sólo quedan hipotecariamente garantizados después del ven-cimiento de la obligación que garantiza, si las partes han pactado expresamente, que rija el mismo tipo de interés des-pués del vencimiento de la obligación de préstamo, “hasta su total reintegro” o “hasta que sea totalmente satisfecha” o “hasta su pago definitivo”; que en ausencia de tal convenio expreso, los únicos intereses garantizados por la hipoteca des-pués de la fecha de vencimiento de la obligación, son los inte-reses legales al tipo de 6 % anual, a contar desde la fecha en que el deudor incurriere en mora. Creemos que la cuestión amerita un nuevo examen.
Los artículos de la Ley Hipotecaria de Puerto Rico rela-cionados con la garantía de intereses, son los siguientes:
El art. 147 — 30 L.P.R.A. see. 260, pág. 804 — dispone que: “el acreedor hipotecario podrá repetir contra los bienes hipo-tecados por el pago de los intereses vencidos, cualquiera que sea la época en que deba verificarse el reintegro del capital; más si hubiere un tercero interesado en dichos bienes a quien pueda perjudicar la repetición, no podrá exceder la cantidad que por ella se reclame de la correspondiente a los réditos de los dos últimos años transcurridos y no pagados y la parte vencida de la anualidad corriente.” (Bastardillas nuestras.)
El art. 148 — 30 L.P.R.A. see. 261, pág. 805 — dispone que: “la parte de los intereses que el acreedor no pueda exigir por la acción real hipotecaria, podrá reclamarla del obligado por la personal, siendo considerado respecto a ella, en caso de con-curso, como acreedor escriturario.”
El art. 145 — 30 L.P.R.A. see. 258, pág. 803 — dispone que: “no se considerará asegurado con la hipoteca el interés del préstamo en la forma que prescribe la sección 210 de este *126título, [art. 114] sino cuando la estipulación y cuantía de dicho interés resulten de la inscripción misma”. (Bastardi-llas y corchete nuestros.)
El art. 114 — 30 L.P.R.A. see. 210, pág. 782 — dispone que: ■“la hipoteca constituida a favor de un crédito que devengue interés, no asegurará con perjuicio de tercero, además del capital, sino los intereses de los dos últimos años transcurridos y la parte vencida de la anualidad corriente.” (Bastardillas nuestras.)
El art. 115 — 30 L.P.R.A. see. 211, pág. 785 — dispone que: '“al transcurrir tres años contados desde que el préstamo em-pezó a devengar réditos no pagados, podrá el acreedor exigir que la hipoteca constituida se amplíe sobre los mismos bienes hipotecados, con objeto de asegurar los intereses correspon-dientes al primero de dichos plazos, pero sólo en el caso de que habiendo vencido la obligación de pagar alguna parte de los mismos réditos hubiere el deudor dejado de satisfacerla.
“Si el acreedor hiciere uso de su derecho después de los tres años, podrá exigir la ampliación de hipoteca por toda la parte de réditos que en el momento de hacerse dicha amplia-ción no estuviese asegurada con la hipoteca primera; pero sin que en ningún caso pueda perjudicar la que se constituya al que anteriormente y que después de los daños haya adqui-rido cualquier derecho sobre los bienes hipotecados.
“Si el deudor no consintiere dicha ampliación de hipoteca, podrá el acreedor reclamarla en juicio declarativo y anotar preventivamente la demanda que con tal objeto deduzca”.
El art. 116 — 30 L.P.R.A. see. 212, pág. 786 — dispone que: “si la finca no perteneciere al deudor, no podrá el acreedor •exigir que se constituya sobre ella la ampliación de la hipoteca de que trata la sección precedente; pero podrá ejercitar igual derecho respecto a cualesquiera otros bienes inmuebles que posea el mismo deudor y pueda hipotecarlos”.
Examinado en su totalidad el articulado relativo a la garantía hipotecaria por concepto de intereses, se desprende, *127según Roca Sastre, que independientemente del pacto entre las partes, cabe distinguir tres sistemas:
(а) El sistema de garantía indefinida, en el cual, la hipo-teca asegura ilimitadamente todos los intereses que devengue el crédito hipotecario, colocando el crédito accesorio de intere-ses en el mismo rango que el crédito principal, ya que cons-tando en el Registro la cuantía del capital y el tipo de interés que produce, queda suficientemente cumplida la exigencia del principio de especialidad hipotecaria.
(б) El sistema del tope máximo, en el cual, la hipoteca únicamente se extiende ope legis, a garantizar determinada suma o montante de intereses, bien sea determinando cierto número de anualidades de intereses (art. 114) o en un tanto por ciento global sobre el capital.
(c) El sistema de ampliación de hipoteca, en el cual, la hipoteca “garantiza únicamente el capital del crédito, pero no los intereses; no obstante como a cada vencimiento de éstos-surge un nuevo crédito derivado del principal, se atribuye al acreedor la facultad de exigir que se le constituya una nueva hipoteca de ampliación por todos los intereses impagados, y así sucesivamente”.
Sigue Roca Sastre: en el “sistema de garantía indefinida”* y en el “sistema de tope máximo”, sin necesidad de pacto al-guno entre las partes, “puede decirse que los intereses están-asegurados por medio de una hipoteca legal tácita”, mientras que, en el “sistema de ampliación de hipoteca”, la garantía es la de una hipoteca legal expresa.
Continúa Roca Sastre: “¿Cuál de estos tres sistemas sigue nuestra legislación? Puede decirse que, al igual que muchas legislaciones latinas, sigue los tres, según los casos. Adopta, pues, un sistema misto, o mejor dicho integral. Hay que dis-tinguir la actuación de los mismos en cada uno de los tres respectivos supuestos siguientes:
“(1) cuando después de constituida la hipoteca, no se hayan otorgado actos de enajenación o gravamen de la finca *128hipotecada, rige el primer sistema, o sea que la garantía hipo-tecaria actúa en beneficio de todos los intereses impagados y no prescritos.
“(2) cuando, después de constituida la hipoteca, aparece un tercer adquirente de la finca o de un derecho real sobre la misma adopta el segundo sistema, o sea, el del tope máximo de cobertura hipotecaria por intereses impagados (art. 114) .... Para que esta cantidad máxima de intereses, esté ase-gurada hipotecariamente en contra de terceros adquirentes, es preciso que figure inscrita la estipulación de intereses y la cuantía de los mismos ...
“(3) cuando la finca hipotecada no haya pasado a poder ele un tercer poseedor — háyanse o no constituido e inscrito con posterioridad derechos reales sobre la misma — el acreedor hipotecario puede pedir ampliación de hipoteca, o mejor dicho una nueva hipoteca por ampliación, para asegurar los inte-reses correspondientes”. [Vide: IV Roca Sastre — Derecho Hipotecario 333-339, (quinta ed. de la Casa Editorial Bosch, 1954).] (Bastardillas nuestras.)
Esto es lo que la Ley establece, en ausencia de convenio entre las partes, como una hipoteca legal tácita en los dos pri-meros casos y como una hipoteca legal expresa en el caso de la ampliación de hipoteca.
¿Qué se entiende por una hipoteca legal tácita? En las discusiones parlamentarias sobre el proyecto de Ley Hipo-tecaria del 1861 — que es la base de nuestra Ley actual — el diputado señor Ortiz de Zárate se expresó así: Esta Ley tiende sobre todo a asegurar los derechos de tercero; y como no hay necesidad de abolir por completo las hipotecas tácitas legales para asegurar los derechos de tercero creo que no se han abolido. En mi concepto, esta ley no tiene más objeto que dar tal confianza y seguridad a los terceros, que estén seguros, segurísimos, de que nadie vendrá a arrancarles las hipotecas que hallan adquirido, si se hallan inscritas en el Registro. Fuera de esto, creo que quedan las hipotecas como antes.”
*129El diputado señor Permanyer, contestando las objeciones del señor Ortiz de Zárate, se expresó así: ... Recuerdo, y no sé hasta qué punto sea esto un defecto que según el Sr. Ortiz de Zárate en el proyecto de ley hipotecaria se adopta un sistema misto: no es la subsistencia de las hipotecas tá-citas legales; no es la completa abolición tampoco de esas mismas hipotecas. Este me parece ser el punto de vista bajo el cual impugnaba el Sr. Ortiz de Zárate el proyecto de ley con referencia a la modificación de hipotecas.
“Pues también en esto ha tenido la desgracia de equivo-carse el Sr. Ortiz de Zárate en su manera de apreciar la ley, en el modo de definir y comprender el sistema en que está basado, porque, digámoslo de una vez no hay tal sistema misto; la reforma en este punto es radical cuanto convenía que lo fuese. Subsisten las hipotecas legales, porque deben subsistir; pero desaparecen o van a desaparecer por com-pleto las hipotecas generales, las hipotecas tácitas, los gravá-menes ocultos, cuya destrucción era la principal y verdadera necesidad que había que satisfacer en la reforma ....
“Pero al recordar, Sres. Diputados, en qué consiste la no-vedad, la especialidad de esas condiciones a que de hoy en ade-lante quedarán sujetas las hipotecas legales, se descubre fácil-mente que no es un sistema misto, que no es un sistema ecléc-tico, sino un sistema radicalmente reformador, pero pru-dentemente reformador, por cuanto no reforma sino lo que venía siendo un obstáculo al acrecentamiento del crédito territorial. Subsistan enhorabuena las hipotecas legales en los casos para los que se hallaban antes establecidas, con tal que esas hipotecas no puedan perjudicar a tercero, sin estar revestidas de la conveniente publicidad; con tal que no con-tinúen existiendo con las condiciones de gravámenes ocultos a la investigación de los que van a adquirir bienes inmuebles, todo queda perfectamente satisfecho, y a esa clandestinidad y únicamente a ella, afecta la reforma que estamos discutiendo, pero la afecta para estirparla radicalmente”.... [Vide: *130Telesforo Gómez Rodríguez, Observaciones a la Ley Hipoteca-ria y Discusión Parlamentaria o Colección de los Discursos Pronunciados en el Senado y Congreso de los Diputados al discutirse esta Ley (ed. de la Imprenta de la Revista de Le-gislación, a cargo de Julián Morales de 1861, cita precisa a las págs. 187 y 216 a 217).
En el Compendio de Legislación Hipotecaria de Arago-nés se definen las hipotecas legales tácitas como “aquellas que por ministerio de la ley gravan los inmuebles sin necesidad de ningún acto externo nacido de convenio reflejado en docu-mento y de la subsiguiente inscripción”. El propio Aragonés, al glosar las tres hipotecas tácitas que subsisten en la Ley Hipotecaria del 1861, declara como la primera de ellas, “la que corresponde al acreedor por préstamos u obligaciones que devenguen intereses por una cuantía que no excede del im-porte de los dos últimos años vencidos y la anualidad corriente. Sirvió de fundamento a la ley el principio de la extensión de la hipoteca, principio por el cual la hipoteca alcanzaba a todos los intereses devengados y no satisfechos. Al determinar la responsabilidad a que quedaban afectas las fincas, hubo de pensarse en los intereses que habían de quedar garantizados, y en vez de llevar a sus últimos límites la base y declarar que las fincas no responderían más que de las cantidades que expresamente se les asignase, y por ende que cuando se qui-siera garantizar intereses, se consignase taxativamente,' se aceptó la hipoteca tácita, declarando que, a no haber pacto en contrario, la finca respondía, además del capital que se la im-pusiere, de los intereses de este capital por dos años y la anua-lidad corriente. [Vide: 2 Aragonés — Compendio de Legis-lación Hipotecaria 47-48 (ed. del Establecimiento Tipográfico de Jaime Ratés, Madrid, 1911).] (Bastardillas nuestras.)
Galindo y Escosura dice que “el artículo 114 ha introdu-cido una profunda variación en el Derecho antiguo...” (anterior al 1861). En dicho derecho “la constitución de hipoteca como accesoria al contrato de mutuo, garantizaba, *131no sólo el capital, sino también todos los intereses que por pacto añadido constasen de aquél, y no estuviesen satisfechos al realizar el crédito. Esta legislación subsiste entre el deudor y el primer acreedor, cuando no hay tercero cuyos intereses puedan perjudicarse. Pero cuando se trata de un segundo acreedor hipotecario, el artículo 114 establece que la hipoteca sólo asegura en perjuicio de tercero, el capital, los intereses de los dos últimos años y la parte, vencida de la ter-cera anualidad corriente.
“Disposición es esta de cuya conveniencia y conformidad con los principios que deben regir, dudamos; porque es cosa inusitada que la acción del acreedor para pedir los intereses se vaya trasmitiendo de unas anualidades a otras, sin inter-venir en ello el consentimiento de los contratantes. No se comprende que los derechos reales que encarnados en la cosa conservan siempre esta calidad, mientras no se realizan y vive la cosa a que afectan, se extingan, sin extinguirse ésta ni realizarse aquéllos. No se comprende que el derecho real de reclamar los intereses de los tres primeros años, por la acción hipotecaria, mude de naturaleza y se convierta en personal al cuarto, quinto o sexto año, habiendo de emplearse dos acciones distintas y variables para reclamar deudas de igual origen, procedentes del mismo contrato y fundadas en el mismo documento....
“Qué benevolencia ha de tener el hipotecario con el deudor, qué moratorias ha de concederle para el pago de los réditos que no puede satisfacerle por el momento cuando si afloja un punto se expone a perder todos los que no ha realizado? Nin-guna: estará con los ojos fijos en el deudor, como el buitre en su presa, y aún no habrá transcurrido el día del venci-miento cuando le requerirá y le atosigará para el pago o para la ampliación de la hipoteca que le asegure los intereses
“No es menos falta de peso la presunción juris et de jure que se quiere introducir de que ‘el acreedor renuncia a la hipoteca en la parte relativa a los intereses anteriores a los *132tres años últimos, en el hecho de no reclamarlos o de no haber exigido una ampliación de inscripción sobre los mismos bienes hipotecados’; porque si tal presunción fuera aceptable, lo mismo podría aplicarse a la hipoteca, presumiendo que cuando transcurridos tres o cuatros años de cumplido el plazo por que se otorgó el préstamo no se hubiese reclamado, era porque se habría satisfecho la deuda”. [Vide: III Galindo y Esco-sura — Comentarios a la Legislación Hipotecaria — 235-237 (ed. del Establecimiento Tipográfico de Antonio Marzo; 1903).] (Bastardillas nuestras.)
Como se ve, cuando Roca Sastre dice, que tanto en el sistema de garantía indefinida — Derecho Hipotecario anterior al 1861 pero conservado en la legislación posterior al 1861 cuando no medie tercero — como en el sistema del tope máximo —Derecho Hipotecario posterior al 1861 todavía en vigor en la propia España — lo que se produce es una hipoteca legal tácita, que no necesita de pacto ni de inscripción, no hace otra cosa que formular con toda exactitud lo mismo el pensamiento legislativo que la glosa correspondiente a la institución.
Ahora bien, lo que se arguye es, que sólo quedan garanti-zados los intereses devengados durante el plazo de la obliga-ción — caso típico de la hipoteca ordinaria, para lo cual no hubiera sido necesario promulgar el artículo 114 — y no los intereses devengados después del vencimiento — caso típico de la hipoteca legal tácita consagrada en el artículo 114 — . Tal conclusión está en abierto conflicto, tanto con el contenido histórico anterior al 1861, como con el contenido legislativo posterior al 1861, de la institución hipotecaria que nos ocupa. Se presta además a consagrar indirectamente, el principio de forzosidad de la ejecución, el cual resulta contrario a todo el cuerpo de principios coordinados en la propia ley.
En este aspecto de la extensión de la garantía hipotecaria por intereses después del vencimiento, se han expresado los comentaristas, consagrando el principio de la garantía inde-finida cuando no medie tercero y el principio del tope máximo cuando medie dicho tercero.
*133La duda en el sentido de, si la garantía hipotecaria por intereses se extiende a los posteriores al vencimiento de la obligación, ha quedado también esclarecida, lo mismo por la glosa contemporánea a la institución que por las postreras rectificaciones científicas. Oigamos a Barrachina: “¿esa extensión de la hipoteca a los intereses, se refiere únicamente a los devengados y no satisfechos dentro del plazo que duró el contrato de préstamo o también a los posteriores al tér-mino de éste, intereses que si corren es porque él ha dejado de ejecutar los bienes, vencida la obligación asegurada....? Nos pronunciamos resueltamente por la afirmativa .... tanto en un casó como en el otro, el precepto legal es terminante; no distingue entre anualidades de una y otra clase; la hipo-teca las asegura todas, si no se causa perjuicio a tercero; cuando éste existe, ora por haber adquirido el inmueble, ora por tener sobre éste un gravamen a su favor, es cuando surge ese deslinde de responsabilidad, haciendo que la hipoteca sólo asegura los intereses correspondientes a tales anualidades, lo cual significa, que en la carga hipotecaria van embebidas, en tal respecto, dos responsabilidades: una, que dice el capital del crédito; otra a los intereses, en la limitación de tiempo de que antes se ha hecho mérito; juicio éste que permite hacer la palabra ‘asegurará’ empleada en el precepto, que abarca esas dos responsabilidades, como significando la uni-dad de garantía del derecho del acreedor, corriendo parejas con la unidad cosa gravada, con la obligación, tanto por capital, como por intereses.
“No hay ley que obligue al acreedor a ejecutar, apenas venza la obligación; él ya sabe que ésta prescribe, y mientras no transcurran los veinte años a partir del día en que puede ponerla en ejercicio, usa de su derecho no reclamando; harto perjuicio sufrirá si deja transcurrir año más año sin cobrar los intereses, pues puede dar de bruces con el artículo 114, si tras él tiene otros acreedores posteriores, percibiendo sola-mente por tal circunstancia y como castigo a su pasividad, *134intereses no mayores de los correspondientes a tres anuali-dades”. [Vide: 3 Barrachina — Comentarios a la Ley Hi-potecaria — 86-88, (ed. del Establecimiento Tipográfico fe J. Armengot e Hijos de 1911).] (Bastardillas nuestras.)
Roca Sastre, por otro lado, refiriéndose al sistema de tope máximo, a que antes hemos aludido, afirma “creemos que los intereses credituales garantizados por ministerio de la Ley con la hipoteca, tanto pueden ser los devengados durante el plazo contractual del débito como los posteriores al venci-miento del mismo.
“La Rica, no lo entiende así, pues dice que, si no hay pacto que lo contradiga, se aseguran en perjuicio de tercero dos años, y la parte vencida de la anualidad corriente, o sea tres años, pero siempre que el plazo de la hipoteca sea igual o superior a tres años, pues si fuere menor, no podrán asegurarse más intereses que los del tiempo de duración del contrato.
“Esta opinión no puede prevalecer, porque el artículo 114 no distingue entre unos y otros, ya que se refiere a los inte-reses credituales en general y tanto lo son los que se devengan antes del vencimiento del crédito como los que se devengan des-pués, puesto que éstos se producen en un período de prórroga tácita del plazo contractual. — [Nota al calce: Esto aparte de que cabe que un préstamo hipotecario esté concertado por tiempo indefinido] — Dicho artículo 114 habla de las dos últi-mas anualidades de intereses y de la parte vencida de la .anua-lidad corriente, y por tanto, reuniendo esta condición los inte-reses debidos, no hay que discriminar si los mismos estaban dentro o fuera del plazo contractual. Si no fuese así, la ley más bien impulsaría a ejercitar la acción ejecutiva, dificul-tando el alivio que para el deudor significa la tolerancia del acreedor a no reclamar la devolución del préstamo, pertur-bando con ello el crédito territorial.” (IV Roca Sastre 338, obra y edición citadas.) ' (Corchetes nuestros.)
El texto de Morell que parece haber causado el anterior pronunciamiento nuestro, en el sentido, que después del ven-*135cimiento de la obligación, no se puede cobrar otros intereses que los intereses legales, contempla dos casos absolutamente distintos al caso ordinario: (1) el caso en el cual se ha pac-tado que la hipoteca no responderá de interés de clase alguna, y (2) el caso en el cual se ha pactado interés, pero no se ha expresado su cuantía. He aquí el texto de Morell, coordi-nado en sus partes pertinentes a la cuestión que nos ocupa:
“Combinando el artículo 114 con el 145 y el 147, resulta que si en la inscripción de hipoteca no consta que se hayan estipulado intereses o no se expresa su cuantía la finca hipo-tecada no responde en perjuicio de tercero, de intereses al-gunos, o sólo responde de los legales. Si consta la estipula-ción y su cuantía (6, 8 ó 12 por 100) rige el artículo 114...
“Barrachina, presenta la cuestión siguiente: La exten-sión de la hipoteca a los intereses, ¿se refiere únicamente a los devengados y no satisfechos dentro del plazo que duró el contrato de préstamo, o también a los posteriores al término de éste, intereses, que si corren, es porque el acreedor ha de-jado de ejecutar los bienes, vencida la obligación asegurada?
“El precepto legal, dice, es terminante; no distingue entre anualidades de una y otra clase; la hipoteca las asegura todas, si no se causa perjuicio a tercero ... No hay ley que obligue al acreedor a ejecutar, apenas venza la obligación; él ya sabe que ésta prescribe, y mientras no transcurran veinte años que dura la acción hipotecaria, usa de su derecho no reclamando... Ahora bien, respecto a esos intereses pos-teriores al día del vencimiento de la obligación, habrá de es-tarse a lo que fuere procedente con arreglo a las estipula-ciones del contrato para ese caso, pues cabe que sólo puedan exigirse intereses legales y a partir desde que legalmente pueda deducirse que incurrió en mora el deudor.” [Vide: 3 Morell — Comentarios a la Legislación Hipotecaria — págs. 739 a 740 y 745 a 746 (segunda ed. corregida y adicionada de la Editorial Reus (S.A.) de 1928.)] (Bastardillas nuestras.)
¿Por qué dice Morell que con respecto “a esos intereses posteriores al día del vencimiento, habrá de estarse a lo que *136fuere procedente con arreglo a las estipulaciones del con-trato”? La razón es muy sencilla: porque además de la hi-poteca legal tácita reconocida por el art. 114, que como he-mos visto, no necesita de convenio ni de la inscripción corres-pondiente, bastando el pacto de interés y el tipo acordado para que surta sus efectos antes o después del vencimiento, — Reso-lución de 10 de diciembre de 1898; III Roca Sastre y Molina Juyol Jurisprudencia Registral, 442-445 (ed. de la Casa Editorial Bosch de 1953) — pueden existir hipotecas en las cuales sólo se garantice el capital o hipotecas con intereses pactados pero sin fijar el tipo, o con tipo estatutario. Éstas suelen ser las hipotecas que garantizan una cuenta corriente o la aper-tura de un crédito, pero no las hipotecas donde se haya fijado un interés determinado en cuyo caso rige el art. 114.
Si no se han estipulado intereses, es natural que no rija el articulado de la Ley Hipotecaria que determina la extensión de la garantía hipotecaria por intereses. Por eso Morell al comentar el art. 145 de la Ley Hipotecaria, que es el que exige la estipulación de intereses y la cuantía de los mismos, para que exista la garantía hipotecaria por intereses, hace refe-rencia a una institución civil análoga a la hipotecaria, a la del art. 1646 de nuestro Código Civil que dispone: no se de-berán intereses en los préstamos sino cuando expresamente se hubiesen pactado. Pero no hay que atribuirle a Morell una intención de subordinar el ordenamiento hipotecario al or-denamiento civil, porque él expresamente cree en la autonomía de un Derecho hipotecario inmobiliario, lo que se conoce en Derecho hipotecario como la teoría de la substantividad I— Morell — Comentarios a la Legislación Hipotecaria — 18 et seq., (segunda ed. de la Editorial Reus de 1925.)
El concepto de accesoriedad o substantividad de la hipo-teca no tiene nada que ver en esta cuestión. No es éste el momento oportuno de entrar en la crítica de si una hipoteca es una forma inmovilizada a la cual solo aviva la voluntad de la obligación civil — teoría de la accesoriedad — o es un ente *137abstracto y desconectado del crédito en absoluto — teoría de la substantividad — . A los efectos de este estudio, basta dejar consignado que entre la hipoteca que regula el Código Civil y la hipoteca que regula la Ley Hipotecaria, no hay conflicto alguno en cuanto a la extensión de la garantía hipotecaria a los intereses, que es lo que aquí importa.
El Código Civil nuestro al igual que el Código Civil español, solo contiene “una exposición de los principios esenciales del contrato de hipoteca en cuanto a su naturaleza y efectos; por haber encomendado su desenvolvimiento y reglamentación en todo lo demás a la legislación hipotecaria que había de seguir vigente como tratado especial y complementario del Código, los autores del mismo se vieron en la necesidad de consignar de una manera expresa la subsistencia de dicha ley”, afirma Manresa en su comentario al art. 1880 del Código Civil español equivalente al art. 1779 del Código Civil puertorriqueño, — 31 L.P.R.A. 510 see. 5047 — “que dispone: ‘la forma extensión y efectos de la hipoteca, así como lo relativo a su constitución, modificación y extensión y a lo demás que no haya sido com-prendido en este capítulo queda sometido a las prescripciones de la Ley Hipotecaria, que continúa vigente’ ”. Sigue Man-resa : “a pesar de la claridad de sus términos no han estado todos conformes en la determinación de su sentido ni en la interpretación de su precepto, entendiendo algunos que esta-ban vigentes las disposiciones de dicha ley [la hipotecaria] tan sólo en cuanto no habían sido modificados por el Código, [Código Civil] pues siendo éste posterior a la misma, desde luego se deducía, a su juicio, que al regular de distinto modo el legislador los principios jurídicos relacionados con las mis-mas vino a derogar o dejar sin efecto todo aquello que no> estuviere conforme con las prescripciones de dicho Código.
“Por el contrario, otros entendieron que subsistía íntegra-mente en vigor dicha ley, [hipotecaria] porque la voluntad clara y manifiesta de los autores del nuevo Cuerpo legal, [Có-digo Civil] consignada de una manera expresa y sin limitación *138alguna en el presente artículo, es que rija la ley especial en todo aquello que no esté en contradicción con lo establecido en el capítulo especial' consagrado a la hipoteca — y como los escasos preceptos de éste [el Código Civil] no han introducido modificación ni innovación alguna en lo legislado anterior-mente, según repetidamente han declarado el Tribunal Supremo y la Dirección General.... de aquí que siguieran en vigor en toda su integridad y pureza las disposiciones de dicha ley, a pesar de ,1a publicación del nuevo Cuerpo legal, que si bien en su artículo 1976 [disposición final nuestra] derogó todas las leyes, usos y costumbres anteriores, dejó, sin embargo, a salvo aquéllas que, como la Hipotecaria, las había •declarado subsistente dicho Código ...
“.... Es decir que la ley Hipotecaria, en la parte relativa a la hipoteca, como contrato o como derecho real, subsiste como supletoria o complementaria del Código y en tal con-cepto continúa vigente en toda su pureza e integridad porque los artículos de dicho capítulo no han reformado en nada dicha ley, sino que se han ajustado sustancialmente a sus pre-ceptos”: 12 Manresa — Comentarios al Código Civil español —547-549 (quinta ed. del Instituto Editorial Reus de 1951). (Bastardillas y corchetes nuestros.)
Los propios comentaristas del Código Civil español, del Derecho civil español, o del Derecho civil común español, cuando se refieren a la extensión de la garantía hipotecaria por intereses, aplican el art. 114 de la Ley Hipotecaria o el principio hipotecario de la especialidad correspondiente al mismo. Veamos lo que dice Federico Puig Peña:
“Las obligaciones accesorias del crédito. — La prestación de intereses. — Además de asegurar la hipoteca el total importe de la deuda que ella garantiza, asegura también el cumplimiento de otras prestaciones de segundo grado, como son las referentes a los intereses y costas. Ante todo, sin embargo, procede decir que si el crédito no produce intereses de clase alguna no hay por qué plantear el problema de la extensión objetiva de la garantía hipotecaria a los mismos. Si no hay nada que garantizar, no hay por qué hablar de la extensión de la garantía. Sólo, pues, *139si esta prestación accesoria se ha reflejado en el documento e ins-cripción constitutiva de la garantía, la protección hipotecaria se extenderá a los intereses establecidos en la cuantía y alcance consignados en los documentos. A ellos habrá, en su consecuen-cia, que acudir, cumpliéndose en tal respecto la voluntad de las partes, siempre [que] dicha mentada estipulación no suponga la posibilidad de cobrar intereses por ün período superior a cinco años, pues que conforme al párrafo segundo del artículo 114, en ningún caso podrá pactarse que la hipoteca asegure intereses por un plazo superior al referido.
“Ahora bien: puede suceder que la escritura de constitu-ción de hipoteca no consigne nada respecto al alcance de los inte-reses que asegura. En este caso procede distinguir según que la finca haya o no pasado a manos de un tercer poseedor. Si la hipoteca no ha pasado a manos de un tercer poseedor, entonces no existe, en principio, problema: el acreedor hipotecario puede perfectamente pedir el pago de todos los intereses que se adeuden por el total del tiempo transcurrido desde el establecimiento de la garantía, siempre que, naturalmente, no hayan prescrito los mis-mos con arreglo a las normas ordinarias del Derecho civil (art. 114 de la ley y Sentencia de 18 de marzo de 1946).
“En cambio cuando la finca hipotecada ha pasado a manos de un tercer poseedor, entonces ya la cuestión cambia, porque es necesario, ‘en interés y beneficio de los terceros’, establecer de modo concreto el alcance máximo de la responsabilidad de la finca en orden a la garantía establecida. Esta misma conside-ración movió el legislador de 1861 a establecer en beneficio de los ‘terceros,’ (16) el sistema del tope máximo, criterio que se ha continuado en la legislación vigente al consignar en el ar-tículo 114 que, salvo pacto en contrario, la hipoteca constituida a favor de un crédito que devengue intereses no asegurará, con *140perjuicio de tercero, además del capital, sino los intereses de los dos años transcurridos y la parte vencida de la anualidad co-rriente(17)
“¿Quid, por tanto, de aquellos intereses que no estén com-prendidos dentro del tope máximo establecido por el artículo 114? El artículo 147 de la ley dice concretamente que la parte de intereses que el acreedor no pueda exigir por la acción real hipotecaria podrá reclamarla del obligado por la personal, siendo considerado respecto a ella, en caso de concurso, como acreedor escriturario, y salvo lo dispuesto en el artículo 140.
“Independientemente del automatismo anterior por cuya virtud se extiende ope legis la hipoteca a los intereses de que hemos hecho mención, la ley concede al acreedor hipotecario una nueva facultad, consistente en pedir la ampliación de la hipoteca y que, por cierto, también ha de variar según que la finca haya pasado o no a manos de un tercer poseedor. Si la finca no ha pasado a manos de un tercer poseedor, entonces la cuestión es bien sencilla: el acreedor hipotecario puede perfectamente pedir la ampliación de la hipoteca para asegurar todos aquellos inte-reses vencidos y no satisfechos que no estuvieren garantizados por el máximum legal que determina el artículo 114. Lo único -que hay que tener en cuenta es que esta ampliación de hipoteca no puede perjudicar, lógicamente, en ningún caso los derechos xeales inscritos con anterioridad a ella.
“Si la finca hipotecada,, en cambio, no pertenecía ya al 'deudor, no podrá el acreedor, como es natural, pedir ampliación de hipoteca sobre la misma finca hipotecada, pero podrá ejer-citar igual derecho respecto a cualesquiera otros inmuebles del deudor que puedan ser hipotecados (art. 15, párr. 3.°).
“Dos problemas suscita esta cuestión de la ampliación de hipoteca: uno de ellos es el referente a su conveniencia, y otro *141el concerniente al modo o manera de hacer efectiva la susodicha ampliación. En cuanto al primero, ciertamente que en la doc-trina se discute sus ventajas, pues no se alcanza cómo el acreedor necesite llevar adelante todo un procedimiento para conseguir un efecto que puede muy bien lograrlo a través del juicio eje-cutivo reclamando los intereses a su debido tiempo; pero, no obstante, parece que se ha mantenido en la ley por la simple posibilidad de que en algún supuesto aislado pueda ser útil.
“En cuanto al modo o manera de conseguir la hipoteca de ampliación no habrá problema si media acuerdo entre los inte-resados. Si acaso no existiera el mismo, habría que seguir el juicio ordinario que por la cuantía corresponda y obtener la resolución judicial, pudiendo perfectamente el acreedor obtener la anotación preventiva de la demanda.” Ill — II Puig Peña— Tratado de Derecho Civil español — 99-101, (ed. de la Editorial Revista de Derecho Privado de 1951). (Bastardillas y corchetes nuestros.) Véase además: I Demófilo de Buen — Derecho Civil Común — 332; 3 Sánchez Román — Estudios de Derecho Civil— 804 (segunda ed. del Estudio Tipográfico Sucesores de Rivade-neyra de 1900) ; I Clemente de Diego — Instituciones de Derecho Civil Español — 467 (ed. de la Librería General de Victoriano Suárez de 1941).
Esta glosa, sobre todo la de Puig Peña demuestra todos los puntum saliens de la garantía hipotecaria por intereses: (1) el pacto eliminativo o limitativo de las partes consignado en documento — concepto del “salvo pacto en contrario” — ; (2) el pacto aumentativo hasta las cinco anualidades; (3) el pacto en el cual no se consigne nada respecto al alcance de los intereses que asegura — caso típico del clásico pacto ro-mano tácito que representa el art. 114.
Como se ve, no hay diferencia alguna en cuanto a la ex-tensión de la garantía hipotecaria por intereses entre el Derecho hipotecario y el Derecho civil.
En cuanto al “pacto en contrario” o al pacto limitativo se refiere, Roca Sastre examina esta cuestión desde dos puntos de vista: (1) “en el problema de la extensión de la hipoteca a la garantía de los intereses por ministerio de la ley, o sea independientemente de la voluntad de los interesados”, y (2) “en el que intervenga pacto”. Según el mismo Roca Sastre: *142“el convenio entre los interesados puede actuar sobre la ex-tensión de la garantía hipotecaria a los intereses en estas tres direcciones: en la de eliminarla, en la de ampliarla o redu-cirla con relación al número de anualidades determinadas por la ley y en la de substituirla por la fijación de una cantidad alzada”. IV Roca Sastre 342 — obra y edición citadas — . Por esta razón, el pacto sobre intereses debe examinarse sola-mente en cuanto a estos dos aspectos: (1) para determinar si hay intereses pactados y a qué tipo; (2) para determinar si hay algún pacto limitativo o aumentativo en cuanto a intereses.
Nunca existió duda sobre la facultad de las partes para eliminar, reducir o substituir por una cantidad alzada, la extensión de la garantía hipotecaria a los intereses. La duda fué sobre la facultad para ampliarla más allá del límite de las dos anualidades y la corriente, que como tope máximo y en beneficio de tercero, establece el art. 114. “En principio, parecía no ser lícito sobrepasar el tope legal, pues las con-venciones particulares no pueden desvirtuar los altos desig-nios legislativos de favorecer el crédito territorial. No obs-tante, como la razón de ser de dicho tope es evitar sorpresas a los posteriores adquirentes, eliminando toda imprecisión, se entendió que si el pacto fijaba con exactitud la cantidad a que se extendía la garantía hipotecaria por intereses, que-daban salvados aquellos peligros que el artículo 114 pretende evitar.
“En este sentido se produjo la Dirección general, la cual, en las resoluciones de 14 de febrero y 15 de marzo de 1935, reconoció como ‘indiscutible el derecho de los interesados a pactar que la hipoteca responda de los intereses de todo el tiempo de la duración del contrato’ pero debiéndose deter-minar específicamente la cantidad a que alcanzase tal responsabilidad.
“Podía, pues estipularse dicha mayor garantía por inte-reses, pero 'fijando la cantidad alzada que por razón de los *143mismos debiera responder la finca hipotecada. De dichas resoluciones parecía desprenderse que no había necesidad de expresar esta cantidad global cuando se determinaban con-cretamente varias anualidades de los mismos”: (IV Roca Sastre 343 — obra y ed. citadas.) (Bastardillas nuestras.)
Este pronunciamiento de la Dirección General de los Re-gistros y del Notariado, produjo, que en la Ley Hipotecaria de 30 de diciembre de 1944, aprobada por Decreto de 8 de febrero de 1946, se enmendase el art. 114 en la siguiente forma:
“Salvo pacto en contrario, la hipoteca constituida a favor de un crédito que devengue, no asegurará, con perjuicio de tercero, además del capital, sino los intereses de los dos últi-mos años transcurridos y la parte vencida de la anualidad corriente.
“En ningún caso podrá pactarse que la hipoteca asegure intereses por plazo superior a cinco años.” — IV Roca Sastre 343 obra y ed. citadas. (Bastardillas nuestras.)
En esta enmienda quedaron consagradas las dos doctrinas, que tanto la jurisprudencia como la glosa, habían situado en torno al art. 114: (1) que por ministerio de la Ley y sin necesidad de pacto expreso, estarían garantizados, los inte-reses correspondientes a dos anualidades y la corriente, a menos que las partes hubieran pactado lo contrario para eli-minar, reducir o substituir dicha garantía: (2) que, en vir-tud de pacto expreso, estarían garantizados los intereses más allá de las dos anualidades y la corriente, pero que nunca podrían asegurarse por tal pacto intereses por mayor can-tidad que la correspondiente a los intereses de cinco años.
Como se ve, cuando en una escritura de hipoteca se con-signaba de acuerdo con el articulado de la Ley Hipotecaria española anterior al 1946, que la hipoteca aseguraría los in-tereses por todo el término de la duración del contrato, el verdadero efecto jurídico de tal pacto era, que la hipoteca se extendería más allá del tope máximo de las dos anuali-*144dades y la corriente, siempre: (1) se determinara “especí-ficamente la cantidad a que alcanzase tal responsabilidad”— Resoluciones de la Dirección General de 14 de febrero y 15 de marzo de 1935 — (IV Roca Sastre 343 — obra y ed. citadas) o (2) se expresara “la cantidad total de intereses”. (3 Morell 739 — obra y ed. citadas.)
Siendo el estado actual de nuestra Ley Hipotecaria igual al que prevalecía en España con anterioridad al 1946, el pacto en nuestra práctica notarial, en el sentido, que la hipoteca asegura los intereses hasta el total reintegro del préstamo o hasta que la deuda sea totalmente satisfecha o hasta el paga definitivo del préstamo, no significa otra cosa, que una ga-rantía adicional al del tope máximo que provee el art. 114, frente a terceros, si la cantidad de dichos intereses está espe-cíficamente determinada mediante la fijación de una cantidad global, o taxativamente expresada mediante la fijación de una cantidad total de anualidades de intereses, en cuyos casos la única limitación sería la del tope prescriptivo. Con esto se entiende cumplido, tanto el principio de la especialidad como-el de la publicidad.
Sin embargo, lo que se arguye es, que en ausencia de pacto expreso a tal efecto, el acreedor se queda sin derecho a Ios-beneficios de la hipoteca legal tácita provista por el art. 114, si el incumplimiento se produce fuera del plazo de la obli-gación.
La garantía por concepto de intereses que establece el art. 114 no gira en torno a la fecha de la constitución de la hipo-teca o a la del vencimiento de la obligación, ni a la fecha de la adquisición e inscripción del tercero, sino en torno al in-cumplimiento y correspondiente ejecución, que puede ser lo mismo dentro que fuera del plazo de la obligación. El mo-mento que hay que considerar siempre es el momento de la reclamación, (Morell) o a la iniciación del procedimiento judicial (Puig Peña). Así también lo resuelve la Sentencia *145del Tribunal Supremo de España de 12 de julio de 1941, 14 Repertorio de Jurisprudencia civil 270 (ed. del Instituto Editorial Reus 1948). Por eso Roca Sastre lo llama el “mo-mento procesal”, debiendo entenderse como tal, “aquel en que comienza la mora judicial, o sea desde que se devengan in-tereses judiciales (2) — [nota al calce atendido el art. 126] ‘estos intereses respecto del tercer poseedor se cuentan desde el requerimiento de pago al mismo’ — hecho ya dentro del co-rrespondiente procedimiento judicial”: 8 Morell 744-745; IV Roca Sastre 837, obras y ed. citadas. Igual criterio sos-tiene, el ilustrado hipotecarista cubano Dorta Duque: Manuel Dorta Duque, — Curso de Legislación Hipotecaria — 128, (segunda ed. de Molina y Compañía, La Habana, Cuba 1941), siempre que los intereses de la obligación consten de la ins-cripción, “bien en suma alzada, bien en tanto por ciento, en relación con el capital y por el tiempo que acuerden”. Para mayor claridad por “suma alzada” se entiende aquella can-tidad determinada fijada globalmente, no sujeta a evaluación o computación circunstancial — caso típico de la substitución —según antes hemos visto.
En cuanto a la redacción del documento se refiere, si en una hipoteca se especifica que la garantía hipotecaria respon-derá de $1,000 de capital y sus intereses al 9%, no es preciso consignar en la escritura la cantidad hasta donde alcanza la responsabilidad para el pago de intereses (Puig Peña), ya que estando fijada dicha cantidad por el art. 114 de la Ley Hipotecaria, en el caso ordinario, y frente a tercero, po podrán hacerse efectivos más que los devengados en el tér-mino señalado en el referido art. 114. Esto fué lo que se resolvió en la Resolución de 10 de diciembre de 1898 de la Dirección General de los Registros y del Notariado — III Roca Sastre y Molina Juyol Jurisprudencia Registral 442-445, (ed. de la Casa Editorial Bosch de 1953). En la resolución referida el pacto estudiado era uno que disponía “en garan-tía de un préstamo de 900 pesetas y de los intereses de esta *146cantidad al 6 por 100 anual”. En este caso el art. 114 fun-ciona como un pacto implícito adicional al pacto expreso, siguiendo la tradición romana.
Por otro lado, si en una hipoteca se consigna que la garan-tía hipotecaria responderá de $1,000 de capital y sus inte-reses al 9% hasta la suma de $450, en el caso ordinario, y frente a tercero, podrán hacerse efectivos todos los intereses englobados hasta la suma alzada. Esto fue lo que se resolvió en la Resolución del 14 de febrero de 1935 de la Dirección General de los Registros y del Notariado — VII Roca Sastre y Molina Juyol Jurisprudencia Registral 602-605. En la nueva resolución referida el pacto estudiado era uno que dis-ponía ; “en garantía del capital prestado y por 3000 pesetas más para asegurar los intereses no garantizados por la Ley” . En este caso el art. 114 queda enervado por el pacto expreso de las partes por encima del tope máximo. Véase ■también la Sentencia del Tribunal Supremo de España de 12 de julio 1941; 14 Repertorio de Jurisprudencia Civil 270, (ed. del Instituto Editorial Reus de 1948).
Podemos ahora resumir, que cuando en una escritura de hipoteca en la cual se pacta capital e interés a determinado tipo o en suma alzada, no existe pacto limitativo de las partes eliminando, reduciendo o substituyendo la garantía hipote-caria por intereses, si la finca hipotecada continúa siendo propiedad del deudor y no hay gravámenes posteriores, rige el principio de la garantía ilimitada, sin otro tope que la prescripción de la acción hipotecaria a los veinte años, sin que se necesite pacto expreso alguno a tal efecto.
Si la finca hipotecada ha pasado a poder de otra persona o hay acreedores posteriores, la hipoteca en la cual se pacta capital e interés a determinado tipo, la garantía hipotecaria por intereses queda reducida a dos anualidades completas y a aquella parte de la anualidad que corresponda al año de la ejecución, a contar desde la fecha del requerimiento al deudor dentro del procedimiento sumario; si en la hipoteca se pacta *147capital e interés hasta determinada suma alzada, la garantía hipotecaria por intereses se extiende hasta la cantidad deter-minada.
En la ejecución del crédito hipotecario, desde la fecha de la notificación del requerimiento de pago al deudor si se ha seguido el procedimiento ejecutivo sumario, ya que el mismo equivale a una sentencia anticipada, o desde la fecha de la sentencia si se ha seguido el procedimiento ejecutivo ordina-rio, y hasta la fecha del remate de la finca, los acreedores eje-cutantes no tienen derecho a otro interés que no sea el interés legal al 6% que es la tasa provista por el estatuto para el interés judicial.
En la opinión separada que rendimos en el caso de Valcourt v. Iglesias, 78 D. P. R. 630, 681 (1955) cita precisa página 644, concluimos que “como cuestión práctica, la única mora que se concibe dentro del procedimiento ejecutivo es la mora judicial, o sea aquella que se produce después de inter-puesto el recurso”, estudiando un préstamo con interés a un tipo estipulado, en la cual la finca hipotecada estaba todavía en poder del deudor. Ahora ampliamos dicho concepto, en el sentido, que también puede darse la mora en el caso de la hipo-teca donde no se han pactado intereses, después de la corres-pondiente interpelación al deudor.
En el caso ahora bajo estudio, se trata de un préstamo por $2,100, pagadero en tres plazos anuales, que devengará inte-reses al doce por ciento anual, y la hipoteca que se constituye es “para responder al pago del ameritado préstamo, así como de sus intereses hasta la suma de doscientos dólares, y de las costas, gastos y honorarios de abogado, caso de reclamación judicial hasta la suma de doscientos cincuenta dólares”. La finca era propiedad del deudor al momento de la ejecución y no hay nada que indique interés de tercero. Siendo ello así hemos debido aplicar el principio de la garantía indefinida y declarar válido el procedimiento sumario. Disiento.

 E1 concepto de tercero del art. 114, se refiere a quien, sin haber intervenido en la hipoteca, adquiere e inscribe el dominio u otro derecho real sobre la finca; pero este concepto es relativo, y alude a un momento dado, a partir del cual se cuentan hacia atrás los dos años de intereses y la parte vencida de la anualidad corriente. El criterio más generalmente admitido remite ese momento a la iniciación del procedimiento judicial a instancia de un acreedor hipotecario y más concretamente a la íecha de la anotación preventiva de embargo en el juicio ejecutivo o a la de la nota marginal en el especial sumario; y así será tercero quien en ese momento tenga inscrito su derecho, quedando excluidos del concepto de terceros, a los efectos de extensión de la hipoteca, a los intereses y costas, los inscri-bientes posteriores. (Sentencia de 12 de julio de 1941.)


 El sistema del tope máximo respecto a tercero actúa ostensible-mente en tanto no haya un pacto aumentativo autorizado conforme al mismo art. 11A, pues si media tal pacto, habrá que respetar el mismo, siempre que, como dijimos en el texto, no exceda nunca la reclamación de las cinco anualidades. Este pacto de aumento fué discutida su validez en la antigua doctrina hipotecarista patria; pero triunfó el criterio de su posibilidad siempre que se fijase con exactitud la cantidad a que se extendía la garantía hipotecaria con intereses. Una resolución ya am-bigua atisbo algo sobre el particular; pero las resoluciones de 14 de febrero y 15 de marzo de 1935 reconocieron como indiscutible el derecho de los interesados a pactar que la hipoteca respondiese de los intereses de todo tiempo de duración del contrato, siempre que se determinara de modo específico, la cantidad a que alcanzaba la responsabilidad.